DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 02/18/2021.
Claims 1-30 are pending in the application.

Priority
This application claims the benefit of U.S. Provisional Patent Application Serial No. 
63/018,399, entitled "Methods and Apparatus to Facilitate Cross-Carrier Beam Association," and filed on April 30, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13-15, 17 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molavianjazi et al. US 2019/0349867 A1 hereinafter Molavianjazi.

Regarding claim 1.  Molavianjazi teaches A method of wireless communication at a user equipment (UE), comprising: 
	receiving, from a base station, an indication of a cross-carrier beam association associated with a first carrier and a second carrier different than the first carrier [0025]-[0031]: UE can be configured with multiple downlink and multiple uplink spatial relations, such as beams. For instance, [0034]-[0035], a cross-carrier indication configured for UE. [0078] UE can receive an indication (an indication of a cross-carrier beam association) in a RAR message indicating that the UE has to monitor PDCCH carrying a UL and PDCCH carrying a DL, where cross-carrier beam indication indicating relations (association) between DL and UL beams in cells (carriers) ([0031]); 
	determining an association between a first set of beams of the first carrier and a second set of beams of the second carrier based on the indication of the cross-carrier beam association [0067]-[0068], For example, for cross-carrier indication for SRS power control parameters, a network entity can explicitly indicate an associated cell index under ‘SRS-ResourceSet’ information element; and 
	receiving on the first set of beams and the second set of beams based on the determined cross-carrier beam association, [0025] and [0078]: multiple downlink and multiple uplink spatial relations, such as beams, for downlink reception and uplink transmission, respectively. 
Regarding claim 13. Molavianjazi teaches, wherein the indication is received via system information (SI) or radio resource control (RRC) signaling, [0031], [0033]-[0034]: indication configured trough RRC. 

Regarding claim 14. Molavianjazi teaches, further comprising: transmitting, to the base station, a capability indicating support of cross-carrier beam association, and wherein the indication is received in a radio resource control (RRC) message, [0031], [0033]-[0034]: indication configured trough RRC. 

Regarding claim 15.  Molavianjazi teaches an apparatus for wireless communication at a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: 
	receive, from a base station, an indication of a cross-carrier beam association associated with a first carrier and a second carrier different than the first carrier, [0025]-[0031]: UE can be configured with multiple downlink and multiple uplink spatial relations, such as beams. For instance, [0034]-[0035], a cross-carrier indication configured for UE. [0078] UE can receive an indication (an indication of a cross-carrier beam association) in a RAR message indicating that the UE has to monitor PDCCH carrying a UL and PDCCH carrying a DL, where cross-carrier beam indication indicating relations (association) between DL and UL beams in cells (carriers) ([0031]); 
	determine an association between a first set of beams of the first carrier and a second set of beams of the second carrier based on the indication of the cross-carrier beam association, [0067]-[0068], For example, for cross-carrier indication for SRS power control parameters, a network entity can explicitly indicate an associated cell index under ‘SRS-ResourceSet’ information element; and 
	receive on the first set of beams and the second set of beams based on the determined cross-carrier beam association, [0025] and [0078]: multiple downlink and multiple uplink spatial relations, such as beams, for downlink reception and uplink transmission, respectively. 

Regarding claim 17. Molavianjazi teaches A method of wireless communication at a base station, comprising: determining a cross-carrier beam association between a first set of beams of a first carrier and a second set of beams of a second carrier, the first carrier being different than the second carrier, [0025]-[0031]: UE can be configured with multiple downlink and multiple uplink spatial relations, such as beams. For instance, [0034]-[0035], a cross-carrier indication configured for UE. [0078] UE can receive an indication (an indication of a cross-carrier beam association) in a RAR message indicating that the UE has to monitor PDCCH carrying a UL and PDCCH carrying a DL, where cross-carrier beam indication indicating relations (association) between DL and UL beams in cells (carriers) ([0031])
	transmitting, to a user equipment (UE), an indication of the cross-carrier beam association associated with the first carrier and the second carrier, [0067]-[0068], For example, for cross-carrier indication for SRS power control parameters, a network entity can explicitly indicate an associated cell index under ‘SRS-ResourceSet’ information element; and 
	transmitting, to the UE, on the first set of beams and the second set of beams based on the determined cross-carrier beam association, UE receiving cross carrier indication and determines spatial relation between beams in the serving cell (first carrier) and other serving cell (second carrier), [0025]-[0031],  and [0078]: multiple downlink and multiple uplink spatial relations, such as beams, for downlink reception and uplink transmission, respectively. 
  
Regarding claim 28. Molavianjazi teaches, wherein the indication is transmitted via system information (SI) or radio resource control (RRC) signaling, [0031], [0033]-[0034]: indication configured trough RRC. 

Regarding claim 29. Molavianjazi teaches, further comprising: receiving, from the UE, a capability indicating support of cross-carrier beam association, and wherein the indication is transmitted in a radio resource control (RRC) message, [0031], [0033]-[0034]: indication configured trough RRC. 

Regarding claim 30. Molavianjazi teaches an apparatus for wireless communication at a base station, comprising: a memory; and at least one processor coupled to the memory and configured to: 
determine a cross-carrier beam association between a first set of beams of a first carrier and a second set of beams of a second carrier, the first carrier being different than the second carrier, [0025]-[0031]: UE can be configured with multiple downlink and multiple uplink spatial relations, such as beams. For instance, [0034]-[0035], a cross-carrier indication configured for UE. [0078] UE can receive an indication (an indication of a cross-carrier beam association) in a RAR message indicating that the UE has to monitor PDCCH carrying a UL and PDCCH carrying a DL, where cross-carrier beam indication indicating relations (association) between DL and UL beams in cells (carriers) ([0031]); transmit, to a user equipment (UE), an indication of the cross-carrier beam association associated with the first carrier and the second carrier, [0067]-[0068], For example, for cross-carrier indication for SRS power control parameters, a network entity can explicitly indicate an associated cell index under ‘SRS-ResourceSet’ information element; and transmit, to the UE, on the first set of beams and the second set of beams based on the determined cross-carrier beam association, UE receiving cross carrier indication and determines spatial relation between beams in the serving cell (first carrier) and other serving cell (second carrier), [0025]-[0031],  and [0078]: multiple downlink and multiple uplink spatial relations, such as beams, for downlink reception and uplink transmission, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5-12 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Molavianjazi et al. US 2019/0349867 A1 hereinafter Molavianjazi in view of Matsumura et al. US 2022/0295304 A1 hereinafter Matsumura.

Regarding claim 5. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams comprises N beams and the second set of beams comprises N*M beams, [0082] beam relationship. Different beams at gNB and UE. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.
Regarding claim 4. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams comprises a first quantity of beams and the second set of beams comprises a second quantity of beams that is a same quantity as the first quantity of beams or that is a different quantity than the first quantity of beams, see FIG. 1 beams of gNB.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 6. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier and the second carrier are inter-band carriers, [0196]. Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 7. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier is associated with a first frequency range and the second carrier is associated with a second frequency range that is a same frequency range as the first frequency range or that is a different frequency range than the second frequency range, [0195]-[0196].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 8. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier and the second carrier are intra-band carriers, [0195]- [0196].
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 9. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams are each associated with a first beam width, wherein the second set of beams are each associated with a second beam width, and wherein the second set of beams based on the second beam width overlap the first set of beams based on the first beam width, FIG. 1: beam correspondence; beams of gNB (gNodeB) overlapping beams of UE.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 10. Molavianjazi does not teach but Matsumura teaches, wherein the second beam width is a same beam width as the first beam width or that is a different beam width than the first beam width, FIG. 1: beam correspondence; beams of gNB (gNodeB) and beams of UE.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 11. Molavianjazi does not teach but Matsumura teaches, wherein the second beam width is approximately equal to 1/M the first beam width, FIG. 1: beam correspondence where beams of UE 1/4 of beams of gNB (gNodeB).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 12. Molavianjazi does not teach but Matsumura teaches, wherein the cross-carrier beam association between the first carrier and the second carrier is determined based on a quasi co-location (QCL) relationship of the first set of beams and the second set of beams, [0128], QCL indication and [0318] where quasi-co-location (QCL) and beam width are used interchangeably.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 18. Molavianjazi teaches, wherein the indication indicates that a synchronization signal block (SSB) of the first set of beams is associated with a random access channel (RACH) occasion (RO), the method further comprising: receiving, from the UE, a RACH message through a subset of beams of the second set of beams at the RO, [0035]: SSB transmission, [0075]: RACH occasion. 
However, Molavianjazi teaches does not teach subset of second set of beams.
Matsumura teaches subset of second set of beams, see FIG. 1 beams of gNB.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 19. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams comprises a first quantity of beams and the second set of beams comprises a second quantity of beams that is a same quantity as the first quantity of beams or that is a different quantity than the first quantity of beams, see FIG. 1 beams of gNB.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 20. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams comprises N beams and the second set of beams comprises N*M beams, [0082] beam relationship. Different beams at gNB and UE. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 21. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier and the second carrier are inter-band carriers, [0196]. Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 22. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier is associated with a first frequency range and the second carrier is associated with a second frequency range that is a same frequency range as the first frequency range or that is a different frequency range than the second frequency range, [0195]-[0196].
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 23. Molavianjazi does not teach but Matsumura teaches, wherein the first carrier and the second carrier are intra-band carriers, [0195]- [0196].
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 24. Molavianjazi does not teach but Matsumura teaches, wherein the first set of beams are each associated with a first beam width, wherein the second set of beams are each associated with a second beam width, and wherein the second set of beams based on the second beam width overlap the first set of beams based on the first beam width, FIG. 1: beam correspondence; beams of gNB (gNodeB) overlapping beams of UE.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 25. Molavianjazi does not teach but Matsumura teaches, wherein the second beam width is a same beam width as the first beam width or that is a different beam width than the first beam width, FIG. 1: beam correspondence; beams of gNB (gNodeB) and beams of UE.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 26. Molavianjazi does not teach but Matsumura teaches, wherein the second beam width is approximately equal to 1/M the first beam width, FIG. 1: beam correspondence where beams of UE 1/4 of beams of gNB (gNodeB).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.

Regarding claim 27. Molavianjazi does not teach but Matsumura teaches, wherein the cross-carrier beam association between the first carrier and the second carrier is determined based on a quasi co-location (QCL) relationship of the first set of beams and the second set of beams, [0128], QCL indication and [0318] where quasi-co-location (QCL) and beam width are used interchangeably.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Molavianjazi with Matsumura to provide beam recovery base on spatial relationship, see abstract.


Allowable Subject Matter
Claims 2, 3 and 16are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2. The cited art alone or in combination does not teach the limitations recited
that further comprising, wherein the indication indicates that a synchronization signal block (SSB) of the first set of beams is associated with a random access channel (RACH) occasion (RO), the method further comprising: selecting a first subset of beams of the first set of beams based on measurements of an SSB received on the first carrier; determining a second subset of beams of the second set of beams, the second subset of beams corresponding to the first subset of beams based on the cross-carrier beam association; and transmitting, to the base station, a RACH message through the second subset of beams at the RO.
Claim 3 depends on claim 2.
Claim 16 recites similar limitations as claim 2 and is objected to for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414